DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Oath/Declaration
The receipt of Oath/Declaration is acknowledged.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/01/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Applicant has provided an explanation of reference of the cited document(s) on page(s) 1 of the specification. 
Reference cited in the IDS which Applicants has not provided an explanation of relevance are discussed below: 
Okeguchi et al. (2018/0361761) is a general background reference covering a hand-held recording apparatus includes a recording section, a housing, and an indicator. The recording section records an image on a recording material in moving in a scanning direction. The housing houses the recording section. The indicator is movable between an indication position at 
Nakata et al. (2018/0250947) is a general background reference covering a liquid droplet discharging apparatus is movable and includes a plurality of nozzles to discharge a liquid droplet onto a medium according to a first image data section and a second image data section of image data. A moving amount sensor detects a moving amount of the liquid droplet discharging apparatus. A switcher switches from the first image data section to the second image data section based on the detected moving amount.
Drawings
The drawing(s) filed on 02/01/2021 are accepted by the Examiner.
Status of Claims
Claims 1-14 are pending in this application.
Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)       the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)       the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 
Such claim limitation(s) is/are: 
“a print information acquisition unit acquiring print data” in claim(s) 1.
“a medium scanning unit scanning the medium” in claim(s) 1-3 and 5-7.
“a mark detection unit detecting the mark” in claim(s) 1. 
“a head control unit controlling the print head” in claim(s) 1 and 4
“a movement detection signal output unit outputting a movement detection signal” in claim(s) 4-7.
“an amount-of-movement calculation unit calculating an amount of movement” in claim(s) 4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
(a)	Claim(s) 1: ‘a print information acquisition unit acquiring print data’ corresponds to Fig. 16 – element 143. The print information acquisition unit 143 acquires print data and mark information transmitted from the information processing device 1, Applicant Pub ¶ [0077].
(b)	Claim(s) 1-3 and 5-7: ‘a medium scanning unit scanning the medium’ corresponds to Fig. 12 – element 123. The medium scanning unit 123 scans the 
(c)	Claim(s) 1: ‘a mark detection unit detecting the mark’ corresponds to Fig. 16 – element 145. The mark detection unit 145 performs image analysis of scanned data outputted from the medium scanning unit 123, that is, image data of the medium 201, and thus detects the mark 207 represented by mark image information included in the mark information, Applicant Pub ¶ [0078].
(d)	Claim(s) 1 and 4: ‘a head control unit controlling the print head’ corresponds to Fig. 16 – element 149. The head control unit 149 controls the print head 121 in such a way that the print image 203 is printed at a position based on the mark 207 as a reference point. The head control unit 149 calculates the relative position of the print head 121 to the detected mark 207 and corrects the print data, based on the calculated relative position of the print head 121, Applicant Pub ¶ [0081].
(e)	Claim(s) 4-7: ‘a movement detection signal output unit outputting a movement detection signal’ corresponds to Fig. 12 – element 125. The movement detection signal output unit 125 is a sensor detecting a movement of the printing device 101. An output from the movement detection signal output unit 125 is referred to as a movement detection signal. The printing device 101 calculates a distance of movement of the printing device 101 in the X-direction and the Y-direction, based on the movement detection signal outputted from the movement detection signal output unit 125. The 
(f)	Claim(s) 4: ‘an amount-of-movement calculation unit calculating an amount of movement’ corresponds to Fig. 16 – element 147. The amount-of-movement calculation unit 147 calculates the amount of movement of the printing device 101, based on a movement detection signal outputted from the movement detection signal output unit 125, that is, image data of the medium 201, Applicant Pub ¶ [0080].
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 8, 9, 13 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2020/0062012 A1 “Shinohara”.
With respect to claim 1, Shinohara discloses a printing device (Fig. 1 – printer 100) printing on a medium while being manually moved in relation to the medium (Para [0028]; wherein the handy printer 100 has a function of printing, while being moved by a user in a sub-scanning direction, a print subject, such as characters, symbols, logos, icons, and marks, on a print medium R using a reference pattern preprinted on the print medium R as a reference of the printing position), the printing device comprising: 
a print information acquisition unit acquiring print data and mark information about a mark on the medium (Para [0036]; Fig. 4 – wherein the print subject acquirer 111 acquires, via the communicator 160, data indicating the print subject transmitted by the terminal device 200, data indicating the reference pattern, and data indicating a relative position of the reference pattern with respect to an intended position at which the print subject is to be printed, and stores the acquired data in the RAM 180. The reference pattern is a characteristic pattern preprinted on the print medium R and serves as a reference of a printing position of the print subject. The relative position of the reference pattern with respect to the intended position at which the print subject is to be printed is, for example, represented by a sub-scanning-direction distance between the reference pattern and the print subject {Interpretation: whereon the reference pattern corresponds to the claimed ‘mark’ on the medium}); 
a print head printing on the medium (Para [0033]; Fig. 4 – wherein the print head 150 includes a magenta-color print head 150M that ejects magenta-color ink, a cyan-color print head 150C that ejects cyan-color ink, a yellow-color print head 150Y that ejects yellow-color ink, and non-illustrated ink tanks for the corresponding colors. Each of the print heads 150M, 150C, and 150Y has nozzles, which are print elements, arranged linearly in the main scanning direction (set direction)); 
a medium scanning unit scanning the medium (Para [0031]; Fig. 4 – wherein the image acquirer 130 includes a scanner including optical elements arranged linearly in a main scanning direction. The scanner scans the print medium R to acquire an image of the print medium R); 
a mark detection unit (Fig. 4 – determiner 113) detecting the mark represented by the mark information (Para [0061]; determining whether the reference pattern is included in the image acquired by the image acquirer 130 {Interpretation: whereon the reference pattern corresponds to the claimed ‘mark’ on the medium}), based on scanned data, which is image data of the medium scanned by the medium scanning unit (Para [0061]; wherein upon movement of the handy printer 100 by the user, the determiner 113 determines whether the reference pattern is included in the image acquired by the image acquirer 130 (Step S203). Specifically, upon the handy printer 100 being moved, the image acquirer 130 scans the print medium R and acquires the image of the print medium R. The determiner 113 extracts an amount of features from the image acquired by the image acquirer 130 and determines whether an amount by which the extracted features match features included in the reference pattern is equal to or greater than a reference value. When a determination is made that the reference pattern is not included (No in Step S203), the process repeats Step S203. When a determination is made that the reference pattern is included (Yes in Step S203), the indicator display controller 112 controls the indicator 120 to be lit yellow (Step S204)); and 
a head control unit (Fig. 4 – print head controller 114) controlling the print head to print a print image, based on the print data, at a position based on the mark that is detected (Para [0039]; wherein when the determiner 113 determines that the reference pattern is included, the print head controller 114 causes the print head 150 to print the print subject based on a travel distance that is a distance traveled in the sub-scanning direction and detected by the travel distance detector 140, using the position of the reference pattern as a reference of the printing position. Specifically, the print head controller 114 detects the travel distance L that has been traveled since detection of the reference pattern. Then the print head controller 114 causes ejection of ink from the magenta-color print head 150M to print a single line of dots for magenta color of the print subject corresponding to a position obtained by subtraction of a total distance the distance d4 and the reference distance d1 from the travel distance L, which can also be briefly expressed as L-(d4+d1)).
With respect to claim 2, which claim 1 is incorporated, Shinohara discloses wherein the print head prints on the medium while the printing device is moved in a first direction (Para [0041]; wherein the print head 150 selectively ejects, in accordance with print data, ink onto the print medium R through nozzles included in the print head 150 under control of the print head controller 114, as described above. The ejected ink attaches to the print medium R and a single line of dots, which is a line of dots arranged in the main scanning direction of the print head 150, is printed), and the medium scanning unit scans an area located further in the first direction than an available range of printing by the print head, on the medium (Para [0057]; wherein the reference pattern acquirer 212 specifies a portion in the image of the print medium R as a reference pattern that serves as a reference for printing the print subject (Step S104). Specifically, the reference pattern acquirer 212 specifies as the reference pattern a characteristic pattern that is at a position through which the image acquirer 130 and the print head 150 pass before the print subject is printed (the position is located leftward from the printing position of the print subject). Then the reference pattern acquirer 212 determines a relative position of the reference pattern with respect to an intended position at which the print subject is to be printed (Step S105). Specifically, the reference pattern acquirer 212 determines the relative position based on the sub-scanning-direction distance d4 between the reference pattern and the print subject).
With respect to claim 3, which claim 2 is incorporated, Shinohara discloses wherein when projected in the first direction, the available range of printing is located within an available range of scanning by the medium scanning unit (Para [0072]; wherein the user positions the handy printer 100 with the mark 102 in place where the handy printer 100, upon movement, passes through a Day 6 location (location including the reference pattern) on the calendar preprinted on the print medium R. Then the determiner 113 determines whether the portion P, which is the reference pattern, is included in the image acquired by the image acquirer 130 (Step S203; FIG. 7). As illustrated in FIG. 12, when the handy printer 100 is moved by the user and the image acquirer 130 passes through the portion P, the image acquirer 130 acquires the image of the portion P. Based on the acquisition, the determiner 113 determines that the reference pattern is included (Yes in Step S203; FIG. 7). Then the indicator display controller 112 controls the indicator 120 to be lit yellow (Step S204; FIG. 7)).
With respect to claim 8, which claim 1 is incorporated, Shinohara discloses wherein the print head has a plurality of nozzles and ejects ink from the plurality of nozzles to print (Para [0033]; wherein the print head 150 includes a magenta-color print head 150M that ejects magenta-color ink, a cyan-color print head 150C that ejects cyan-color ink, a yellow-color print head 150Y that ejects yellow-color ink, and non-illustrated ink tanks for the corresponding colors. Each of the print heads 150M, 150C, and 150Y has nozzles, which are print elements, arranged linearly in the main scanning direction (set direction). The print head 150 ejects ink selectively from the nozzles upon electrical energization corresponding to an image of the print subject. The magenta-color print head 150M is disposed apart by a reference distance d1 from the image acquirer 130 in the sub-scanning direction. The cyan-color print head 150C is disposed apart by a reference distance d2 from the image acquirer 130 in the sub-scanning direction. The yellow-color print head 150Y is disposed apart by a reference distance d3 from the image acquirer 130 in the sub-scanning direction).
With respect to claim 9, Shinohara discloses a non-transitory computer-readable storage medium storing a program (Para [0086]; wherein an information terminal that executes the aforementioned processes may be realized by storing a computer program for executing the aforementioned operations in a computer-readable recording medium), the program causing a processor (Fig. 5 – element 210 controller) provided in an information processing device (Fig. 5 – terminal device 200) that can communicate with a printing device (Para [0028]; wherein the handy printer 100 and the terminal device 200 are configured to be communicatively connected to each other via a wireless link) printing on a medium while being manually moved in relation to the medium (Para [0028]; wherein the handy printer 100 has a function of printing, while being moved by a user in a sub-scanning direction, a print subject, such as characters, symbols, logos, icons, and marks, on a print medium R using a reference pattern preprinted on the print medium R as a reference of the printing position), to function as: 
a medium data acquisition unit acquiring medium data representing the medium (Para [0047]; wherein the reference pattern acquirer 212 acquires data indicating an image of the print medium R captured by the image capturer 220 and data indicating a distance between the image capturer 220 and the imaged print medium R, and displays on the display 240 the print subject as an overlay on the image of the print medium R. The distance between the image capturer 220 and the imaged print medium R can be determined from a focus adjustment stroke of a lens. In displaying the print subject, the reference pattern acquirer 212 adjusts the size of the print subject displayed on the display 240, based on the distance between the image capturer 220 and the imaged print medium R. The position and size of the print subject displayed on the display 240 can be adjusted through the input receiver 250 by a user operation); 
a print data acquisition unit acquiring print data (Para [0046] wherein the print subject acquirer 211 acquires data indicating the print subject received through the input receiver 250 or the communicator 230, and stores in the RAM 270 the acquired data indicating the print subject); and 
a transmission unit transmitting the print data and mark information about a mark on the medium to the printing device (Para 0048]; wherein the print subject transmitter 213 transmits, via the communicator 230 to the handy printer 100, data indicating the print subject, data indicating the reference pattern, and data indicating the relative position of the reference pattern with respect to the intended position at which the print subject is to be printed) in response to an instruction given by a user to print (Para [0052]; wherein the input receiver 250 receives, in response to a user input, data indicating the print subject and instructions such as start and stop of printing processing. The input receiver 250 and the display 240 may together form a touch panel display device).
With respect to claim 13, which claim 9 is incorporated, Shinohara discloses a display control unit causing a display unit to display a print preview including the medium based on the medium data and a print image based on the print data (Para [0051 and 0052]; wherein The display 240 displays the image captured by the image capturer 220, the image of the input print subject, and an image necessary for operation. Examples of the display 240 include a liquid crystal display (LCD). The input receiver 250 receives, in response to a user input, data indicating the print subject and instructions such as start and stop of printing processing. The input receiver 250 and the display 240 may together form a touch panel display device), and 
the display control unit changes a display position of the print image in relation to the medium in the print preview, based on an operation to change a position of the print (Para [0056]; wherein the print subject acquirer 211 acquires data indicating the print subject input through the input receiver 250 (Step S101). The print subject acquirer 211 stores the acquired data indicating the print subject in the RAM 270. Then, upon the user operating the terminal device 200 to capture an image of the print medium R, the reference pattern acquirer 212 acquires the image of the print medium R captured by the image capturer 220 (Step S102). The reference pattern acquirer 212 then displays on the display 240 the print subject as an overlay on the image of the print medium R (Step S103). In displaying of the print subject, the size of the print subject displayed on the display 240 is adjusted based on a distance between the image capturer 220 and the imaged print medium R. The position and size of the print subject displayed on the display 240 may be adjusted through the input receiver 250 by a user operation).
With respect to claim 14, (drawn to a method) the proposed combination of Shinohara, explained in the rejection of device claim 1 renders obvious the steps of the method of claim 14, because these steps occur in the operation of the device as discussed above. Thus, the arguments similar to that presented above for claim 1 is equally applicable to claim 14.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0062012 A1 “Shinohara” in view of US 2017/0274691 A1 “Nakahara”.
With respect to claim 10, which claim 9 is incorporated, Shinohara fails to explicitly disclose a display control unit causing a display unit to display a print preview including the medium based on the medium data and a print image based on the print data; and a mark specifying unit extracting a plurality of mark candidates that can be the mark, from the medium data, and specifying the mark from among the plurality of mark 
However, Nakahara working in the same field of endeavor, recognizes this problem and teaches a display control unit (Fig. 4 – control unit (processor) 210) causing a display unit to display a print preview including the medium based on the medium data and a print image based on the print data (Para [0142]; wherein the image creator-displayer 215 creates the information on the first assisting image I1 that is a printing preview image if the contents is to be printed in the sub-scanning direction from the position where the handy printer 100 is presently placed based on the contents to be printed, and the position and the sub-scanning direction both indicated by the first reference marker 102); and 
a mark specifying unit extracting a plurality of mark candidates that can be the mark, from the medium data, and specifying the mark from among the plurality of mark candidates that are extracted, based on a positional relationship between each mark candidate and the print image in the print preview (Para [0143 and 0144]; Fig. 11 to Fig. 14 – wherein the image creator-displayer 215 creates the information on the second assisting image I2 that is a printing preview image if the contents is to be printed along the sub-scanning direction on the printing designated position based on the contents and the position of the second reference marker 300. Still further, the image creator-displayer 215 creates the information on the third assisting image I3 that is, for example, an arrow indicating the direction for moving the handy printer 100 to an appropriate printing start position from the presently placed position of the handy printer 100 in order to accomplish the proper printing start position where the first assisting image I1 and the second assisting image I2 are laid over).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the invention of Shinohara to display a print preview including the medium based on the medium data and a print image based on the print data; and a mark specifying unit extracting a plurality of mark candidates that can be the mark, from the medium data, and specifying the mark from among the plurality of mark candidates that are extracted, based on a positional relationship between each mark candidate and the print image in the print preview as taught by Nakahara since doing so would have predictably and advantageously capable of facilitating a user to place a manual scanning type printing device at an appropriate printing start position (see at least Nakahara, Para [0006]).  
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
With respect to claim 11, which claim 9 is incorporated, Shinohara fails to explicitly disclose display a print preview including the medium based on the medium data and a print image based on the print data; and a mark specifying unit extracting a plurality of mark candidates that can be the mark, from the medium data, and specifying, as the mark, a mark candidate selected by a user in the print preview from among the plurality of mark candidates that are extracted.
However, Nakahara working in the same field of endeavor, recognizes this problem and teaches a display control unit (Fig. 4 – control unit (processor) 210) (Para [0142]; wherein the image creator-displayer 215 creates the information on the first assisting image I1 that is a printing preview image if the contents is to be printed in the sub-scanning direction from the position where the handy printer 100 is presently placed based on the contents to be printed, and the position and the sub-scanning direction both indicated by the first reference marker 102); and 
a mark specifying unit extracting a plurality of mark candidates that can be the mark, from the medium data, and specifying, as the mark (Para [0055]; wherein determines, based on a print position and a printing designated position, the print position being a position of an image of a contents that is printed by the printing head on the print medium in a case where the printing head is scanned from a current position of the printing device obtained from the information on the first reference marker, and the printing designated position being a position obtained from the information on the second reference marker and the information on the contents, whether or not the printing device is placed at a printing start position where the printing head prints the contents at the printing designated position), a mark candidate selected by a user in the print preview from among the plurality of mark candidates that are extracted (Para [0162 and 0163]; wherein The terminal device 200 displays, on the display device 240 in a manner laid over on the live-view image LI, the first assisting image I1 indicating the printing preview if the contents to be printed is printed by the user using the handy printer 100, the second assisting image I2 indicating the printing preview based on the second reference marker 300, and the third assisting image I3 indicating the arrow to move the handy printer 100 prior to the start of printing so as to enable the printing on the position of the second assisting image I2. The terminal device 200 determines, in a case where the handy printer 100 starts the printing at the presently placed position, whether or not the printing completes at the position of the left end of the second reference marker 300. In addition, the terminal device 200 displays this determination result on the display device 240).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the invention of Shinohara to display a print preview including the medium based on the medium data and a print image based on the print data; and a mark specifying unit extracting a plurality of mark candidates that can be the mark, from the medium data, and specifying, as the mark, a mark candidate selected by a user in the print preview from among the plurality of mark candidates that are extracted as taught by Nakahara since doing so would have predictably and advantageously capable of facilitating a user to place a manual scanning type printing device at an appropriate printing start position (see at least Nakahara, Para [0006]).  
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
With respect to claim 12, which claim 11 is incorporated, Shinohara disclose wherein the display control unit highlights the plurality of mark candidates that are extracted, in the print preview (Para [0051 and 0052]; wherein the display 240 displays the image captured by the image capturer 220, the image of the input print subject, and an image necessary for operation. Examples of the display 240 include a liquid crystal display (LCD). The input receiver 250 receives, in response to a user input, data indicating the print subject and instructions such as start and stop of printing processing. The input receiver 250 and the display 240 may together form a touch panel display device).
Allowable Subject Matter
Claims 4-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Claims 4-7 contain subject matter that is not disclosed or made obvious in the cited art.
In regard to claim 4, when considering claim 4 as a whole, prior art of record fails to disclose or render obvious, alone or in combination: 
“[…] a movement detection signal output unit outputting a movement detection signal when the printing device is moved; and 
an amount-of-movement calculation unit calculating an amount of movement of the printing device, based on the movement detection signal, wherein 
the head control unit controls the print head, based on the amount of movement that is calculated.”
In regard to claims 5-7, claims 5-7 depends on objected claim 4. Therefore, by virtue of their dependency, claims 5-7 are also indicated as objected subject matter. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yamada (5,927,872) disclose a system and a method of printing an image represented by a frame of image data utilize a hand-held printer having optical sensors for tracking positions of the hand-held printer relative to the surface of a print medium during a printing process. The change in position of the hand-held printer during the printing process is monitored in real time using navigation information generated by the optical sensors. Each optical sensor contains an array of optoelectronic elements to capture images of the surface of a print medium at fixed time intervals. Preferably, the optical sensors can detect slight pattern variations on the print medium, such as paper fibers or illumination patterns formed by highly reflective surface features and shadowed areas between raised surface features. These features can then be used as references for determining the position and the relative movement of the hand-held printer. During the printing process, the printed portions of the image can also be used as reference positions by the hand-held printer. In the preferred embodiment, the hand-held printer contains a navigation processor and a printer driver. Using the printer driver, the navigation processor drives the hand-held printer to print segments of the image onto a print medium as the hand-held printer travels across the print medium during a printing process. Each segment of the image is printed onto a particular location on the print medium to form a composite of the image. 
Mealy et al. (2008/0212120) disclose systems, apparatuses, and methods for correcting position in a handheld image translation device are described herein. The handheld image translation device may include a position module to 
Miller et al. (2007/0223982) disclose a hand held printing device is disclosed that tracks its motion and prints an image based on its sensed position. The printing device includes a controller, a position sensor, a housing, a display, and a user interface. The display is pivotable between an open position, in which it uncovers the user interface, and a closed position in which the user interface is covered. The printing device further comprises a recessed bottom surface to prevent smearing of ink and an alignment mechanism that allows a user to precisely align a printed image. The alignment mechanism includes a reference indicator located on the housing in close proximity to a target surface and a correlating reference indicator located on the display.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENOK A SHIFERAW whose telephone number is (571)272-4637.  The examiner can normally be reached on Monday-Friday, 8:30AM - 5:00PM, (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 5712723021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



HENOK A. SHIFERAW
Primary Patent Examiner
Art Unit 2672



/Henok Shiferaw/Primary Examiner, Art Unit 2672